1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT
9                     EASTERN DISTRICT OF CALIFORNIA
10
                                  ----oo0oo----
11

12   In re RAJPAL SINGH CHATHA, and        No. 2:19-cv-02341 WBS
     TARANJIT KAUR CHATHA,,
13                                         Bankruptcy Case No.:
                 Debtors.                   17-25335-B-7
14

15                                         ORDER RE: MOTION FOR
                                           LEAVE TO APPEAL, OR, IN
16                                         THE ALTERNATIVE, MOTION
                                           FOR CERTIFICATION OF THE
17                                         FINALITY OF THE JUDGMENT
18

19   DOUGLAS WHATLEY, Chapter 7
     Trustee,
20
                 Plaintiff,
21
         v.
22
     SIMRANJIT CHATHA; THRIVE
23   MANAGEMENT, LCC; SUMMERFEST
     HOSPITALITY, LLC,
24
                 Defendants.
25

26                                ----oo0oo----

27            Plaintiff-appellee Douglas Whatley filed this action in

28   bankruptcy court against defendants-appellants Simranjit Chatha
                                       1
1    and Thrive Management LLC alleging claims related to two

2    properties: a La Quinta Inn & Suites in Mansfield, Texas (the

3    “Hotel”) and a parcel of real property located in Marysville,

4    California (“Marysville Property.”).      The bankruptcy court denied

5    summary judgment as to the Hotel-related claims, but granted

6    summary judgment as to most, but not all, claims related to the

7    Marysville Property.   (See Bankruptcy Court Order at 3 (Docket

8    No. 8-1).)   The judgment effectively ordered the transfer of the

9    Marysville Property to appellee.       (Id. at 40.)      Before the court

10   is appellants’ motion for leave to appeal the bankruptcy court’s

11   order or, in the alternative, motion for certification of the

12   finality of the judgment.   (Docket No. 7.)

13   I.   Motion for Certification of the Finality of the Judgment

14            To determine whether a judgment is final, and therefore

15   whether appellate jurisdiction exists, courts in bankruptcy

16   disputes typically apply a “flexible finality” approach which

17   “focuses on whether the order affects substantive rights and

18   finally determines a discrete issue.”       In re Belli, 268 B.R. 851,

19   854 (B.A.P. 9th Cir. 2001).     Such an approach, however, does not

20   apply in bankruptcy adversary proceedings because adversary
21   proceedings “are merely federal civil actions under another name,

22   and do not ordinarily present the types of uncertainties that

23   necessitate ‘flexible finality’ analysis.”         Id.   Instead,

24   “finality for purposes of jurisdiction over ‘as of right’ appeals

25   under 28 U.S.C. § 158(a)(1) in adversary proceedings does not

26   differ from finality in ordinary federal civil actions under 28
27   U.S.C. § 1291.”   Id. at 855.   Accordingly, Federal Rule of Civil

28   Procedure 54(b) controls such actions.       Id.
                                        2
1           The present action is an adversary proceeding.      (See

2    Appellants’ Mot. at 2 (Docket No. 7).)     “The parties are named in

3    the pleadings; the claims are those presented in the respective

4    counts of the complaint.     The litigation is conducted under the

5    Federal Rules of Civil Procedure (as incorporated by Bankruptcy

6    Rules) and follows the ordinary pattern of summons and complaint,

7    answer, discovery, pretrial, trial, and judgment.”      See id. at

8    854-55.    This court will therefore evaluate the finality of the

9    judgment under Federal Rule of Civil Procedure 54(b) (“Rule

10   54(b)”).

11              Under Rule 54(b), “any order or other decision, however

12   designated, that adjudicates fewer than all the claims or the

13   rights and liabilities of fewer than all the parties does not end

14   the action as to any of the claims or parties” unless the court

15   “direct[s] entry of a final judgment as to one or more, but fewer

16   than all, claims or parties” and “expressly determines that there

17   is no just reason for delay.”     Fed. R. Civ. P. 54(b).     “Either

18   the so-called ‘Rule 54(b) certification’ or ‘Rule 54(b) order’

19   appears on the face of the record using mandated express language

20   or it is absent.”    In re Belli, 268 B.R. at 855.   If the so-
21   called “Rule 54(b) certification” is not present, the “order is

22   interlocutory and not appealable as a final order.”        Id. at 855-

23   856.

24              Here, the parties agree that the bankruptcy court did

25   not adjudicate all claims.     (Opp’n to Mot. at 3; Def.-Appellants’

26   Mot. at 3.)    The parties also agree that the bankruptcy court did
27   not certify the order under Rule 54(b) or expressly state that

28   there was no just reason for delay.     (Opp’n to Mot. at 7-8; Def.-
                                        3
1    Appellants’ Reply at 3 (Docket No. 14).)     Because the “‘Rule

2    54(b) certification’ is not present, . . . [the] order is

3    interlocutory and not appealable as a final order.”     In re Belli,

4    268 B.R. at 855-56; see also id. at 856-57 (“It is long-settled

5    that a grant of partial summary judgment without a Rule 54(b)

6    certification is interlocutory and not within an appellate

7    court’s jurisdiction over final orders.”) (citing Chacon v.

8    Babcock, 640 F.2d 221, 222 (9th Cir. 1981).)   1


9    II. Leave to Appeal

10       Because the bankruptcy court’s order is interlocutory,

11   “appellate jurisdiction depends upon whether the appellate court

12   grants leave to appeal under 28 U.S.C. § 158(a)(3).”     Id. at 856.

13   “To determine whether to grant leave to file an interlocutory

14   appeal from a bankruptcy court, the Court considers the

15   following: (1) whether the order on appeal involves a

16   ‘controlling question of law as to which there is a substantial

17   ground for difference of opinion’; (2) whether an ‘immediate

18   right to appeal will materially advance the ultimate termination

19   of the litigation’; and (3) whether denying leave to appeal ‘will

20   result in wasted litigation and expense.’”     Thissen v. Johnson,
21       1     In their reply, Defendants-appellants argue that the
22   bankruptcy court treated the order as a final judgment because
     the judgment was placed on a separate document. (Reply at 3-4.)
23   Defendant-Appellants therefore ask this court to vacate the
     bankruptcy court’s judgment. (Id. at 4.) Appellants cite no
24   authority to suggest that this court can do so. Further, until
     the bankruptcy court either dismisses or adjudicates the
25   remaining claims in this action, the bankruptcy court “remains
26   free under Rule 54(b) to change its mind about the . . . count as
     to which it granted partial summary judgment.” In re Belli, 268
27   B.R. at 857. This court declines “to intermeddle with the trial
     court’s handling of the adversary proceeding until it has
28   completed its task.” Id. at 858.
                                     4
1    406 B.R. 888, 892 (E.D. Cal. 2009) (quoting In re Roderick Timber

2    Co., 185 B.R. 601, 604 (B.A.P. 9th Cir. 1995)).      In its decision

3    denying defendants-appellants’ motion for stay pending appeal,

4    the bankruptcy court considered each of these points and

5    concluded that defendants-appellants did not satisfy any of the

6    factors above.     (Opp’n to Mot. Ex. 2 at 6-7 (Order Denying Motion

7    to Stay).)     For the following reasons, this court agrees.

8        First, appellants have not identified any controlling

9    question of law as to which there could be substantial ground for

10   difference of opinion.     In evaluating this factor, the court

11   looks to whether “there may be some conflict in the case law.”

12   In re Roderick, 185 B.R. at 604.       Appellants ask the court to

13   evaluate two questions: first, whether a delay in reporting

14   constitutes “concealment” under California Civil Code § 3439.04,

15   and second, whether there was consideration in the creation of a

16   life estate.

17               For both questions, appellants fail to identify any

18   conflicting authority on either of these issues.       Instead,

19   appellants appear to argue that the bankruptcy court’s factual

20   findings may have been incorrect.      Appellants’ contentions
21   represent questions of fact, not questions of law, and certainly

22   do not establish “a substantial ground for difference of

23   opinion.”    See In re Roderick, 185 B.R. at 604; cf. Thissen, 406

24   B.R. at 892 (finding difference of opinion where two judges at

25   the Eastern District of California, within two days, “reached

26   opposite conclusions . . . under nearly identical facts”).
27   Appellants therefore fail to satisfy the first factor.

28               Second, an immediate right to appeal will not advance
                                        5
1    the ultimate termination of the litigation.    A trial is necessary

2    to adjudicate the claims related to the Hotel.    (Appellants’ Mot.

3    at 3; see also Order Denying Motion to Stay at 7.)     Further, the

4    bankruptcy court will still have to hear a claim for recovery of

5    profits as to the Marysville Property.    (Appellants’ Mot. at 3.)

6    Granting leave to appeal here would not resolve these issues any

7    earlier.    Accordingly, appellants have not satisfied the second

8    factor.

9         Finally, denying leave will not result in wasted litigation

10   and expense.2   As discussed above, the litigation will continue

11   even if the court grants leave.   To the contrary, granting leave

12   would run the greater risk of wasting time and resources through

13   the potential for piecemeal appeals.     Accordingly, appellants

14   also fail to satisfy the third factor.

15              IT IS THEREFORE ORDERED that appellants’ motion (Docket

16   No. 7) is, and the same hereby is, DENIED.

17   Dated:    March 5, 2020

18

19

20
21

22

23

24

25

26
27

28        2     Notably, appellants do not address this factor.
                                      6
